Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Applicant is advised that should claim 4 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Claims 4 and 13 depend from claim 1.
3.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Firstly, with respect to claims 1 and 10, in view of the definition of the R’ variable, it is not seen how esters can exist when a=0.  Furthermore, the use of “can be” to define the R variables is not definitive.  Also, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Secondly, with respect to claim 8, the claim incorrectly depends from claim 6.
	Thirdly, with respect to claims 9 and 14-17, the claims are improperly drawn to the stabilized thermosetting foam blend of claim 1 or claim 9, which depends from claim 1; however, claim 1 is drawn to a stable polyol pre-mix composition .
	Fourthly, with respect to claims 11 and 12, dependent from claim 9, while claims 11 and 12 are drawn to a stable polyol pre-mix composition, claim 9 is drawn to a stabilized thermosetting foam blend of claim 1.
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5	Claims 5, 14, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Firstly, the subject matter of claim 14 is the same as that of claim 9, the claim from which claim 14 depends, therefore, claim 14 is not further limiting.  Secondly, in view of the monoester formula of claim 1, esters of claims 5 and 17 that are other than monoesters are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7.	Claims 1, 2, 5-11, and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van der Puy et al. (US 2011/0152392 A1 or US 2009/0099274 Al) or Williams et al. (US 2009/0099272 Al), each in view of Kalinowski et al. (US 6,753,257) or Bowman et al. (US 2010/016457 A1). .
Van der Puy et al. (US 2011/0152392 Al) disclose a polyol premix and a method for producing a polyurethane foam comprising hydrochlorofluoroolefin, polyol, surfactant, an oxygen-containing amine catalyst that meets those claimed, and a metal salt that satisfies those of applicants. See abstract and paragraphs [0009]-[0045], Applicants’ claimed metal salt is satisfied by the disclosed compounds within paragraphs [0022] and [0045].
Van der Puy et al. (US 2009/0099274 Al) disclose a polyol premix and a method for producing a polyurethane foam comprising hydrochlorofluoroolefin, polyol, surfactant, an oxygen-containing amine catalyst, and a metal salt that satisfies those of applicants. See abstract and paragraphs [0012]-[0043]. Applicants’ claimed metal salt is satisfied by the disclosed compounds within paragraph [0042].
Williams et al. disclose a polyol premix and a method for producing a polyurethane foam comprising hydrochlorofluoroolefin, polyol, surfactant, an oxygen-containing amine catalyst, and a metal salt that satisfies those of applicants. See abstract and paragraphs [0011]-[0046]. Applicants’ claimed metal salt is satisfied by the disclosed compounds within paragraphs [0041] and [0046].
8.	Though the primary references fail to disclose the use of esters of the claimed formula, the use of such esters within polyurethane foam formulations was known at the time of invention.  Both Kalinowski et al. (see abstract) and Bowman et al. (see paragraph [0009]) disclose the use of methyl formate in addition to other blowing agents within polyurethane foam formulations.  Accordingly, since it has been held that it prima facie obvious to use a known compound for its known function (In re Dial et al., 140 USPQ 244),  the position is taken that it would have been obvious to incorporate the ester into the formulation of the instant invention, so as to act as an additional blowing agent. 
9.    Claims 2-4 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van der Puy et al. (US 2011/0152392 A1 or US 2009/0099274 Al) or Williams et al. (US 2009/0099272 Al), each in view of Kalinowski et al. (US 6,753,257) or Bowman et al. (US 2010/016457 A1), and each further in view of Kiso et al. (US 2007/0043132 Al).
As aforementioned, each of the primary references discloses a polyol premix and a method for producing a polyurethane foam comprising hydrochlorofluoroolefin, polyol, surfactant, an oxygen-containing amine catalyst that meets those claimed, and a metal salt (See paragraph 7, above, for paragraph numbers within each reference.).
10.	Though the primary references fail to disclose the use of esters of the claimed formula, the use of such esters within polyurethane foam formulations was known at the time of invention.  Both Kalinowski et al. (see abstract) and Bowman et al. (see paragraph [0009]) disclose the use of methyl formate in addition to other blowing agents within polyurethane foam formulations.  Accordingly, since it has been held that it prima facie obvious to use a known compound for its known function (In re Dial et al., 140 USPQ 244),  the position is taken that it would have been obvious to incorporate the ester into the formulation of the instant invention, so as to act as an additional blowing agent. 
11.    Though the primary references fail to disclose the use of the claimed magnesium formate as the metal salt (instant claims 2, 4, 11, and 13), the position is taken that it would have been obvious to incorporate this compound as a metal catalyst within the compositions of the primary references, because magnesium salts of carboxylic acids were known metal salt catalysts for producing polyurethane foams at the time of invention. This position is supported by the teachings of Kiso et al. See paragraph [0072]. It is well settled that a prima facie case of obviousness does not require the solution of the same problem or recognition of the same advantages as applicants' invention. In re Dillon, 16 USPQ2nd 1897 (CAFC, en banc, 1990).  Regarding claims 3 and 12, though the primary references fail to recite a solvent component, the use of solvents to formulate catalyst mixtures within polyurethane foam systems was known at the time of invention as evidenced by paragraph [0075] of Kiso et al.  Accordingly, since it has been held prima facie obvious to use a known compound for its known function (In re Dial et al., 140 USPQ 244), the position is taken that it would have been obvious to incorporate a solvent component into the pre-mix to facilitate mixing of the catalysts, as well as other components.  
12.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765